TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00102-CV




Dr. Randall Schulze, d/b/a Schulze Chiropractic, Appellant

v.

CAP Collection JV7, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 00-048-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Dr. Randall Schulze, doing business as Schulze Chirorpractic, has determined that
the order he sought to challenge is not appealable.  Accordingly, he moves to dismiss his appeal. 
We grant the motion and dismiss this appeal.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   June 28, 2006